Order, Supreme Court, New York County, entered March 7, 1979, which denied plaintiff’s motion for summary judgment and denied defendants’ motion to dismiss the complaint as against the individual defendant, Samuel Sachs, unanimously modified, on the law, to the extent of dismissing the complaint against defendant Samuel Sachs and, otherwise affirmed, without costs and without disbursements. There are no specific allegations of any wrongdoing against defendant Samuel Sachs, individually. Therefore, the complaint as against him should have been dismissed. Concur—Birns, J. P., Sandler, Ross, Markewich and Bloom, JJ.